UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 19, 2011 CENTRAL BANCORP, INC. (Exact Name Of Registrant As Specified In Charter) Massachusetts 0-25251 04-3447594 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 399 Highland Avenue, Somerville, Massachusetts02144 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(617) 628-4000 Not Applicable (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On October 19, 2011, Central Bancorp, Inc. (the “Company”) and its wholly owned subsidiary, Central Co-operative Bank (the “Bank”), received notice that Kenneth K. Quigley, Jr. has resigned from the Board of Directors of the Company and the Bank effective immediately. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTRAL BANCORP, INC. Date: October 19, 2011 By: /s/John D. Doherty John D. Doherty Chief Executive Officer and Chairman of the Board
